Citation Nr: 0421479	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  03-30 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for 
tendonitis of the left elbow with ulnar neuropathy.

2.  Entitlement to a compensable disability rating for 
epicondylitis of the right elbow.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.  The veteran's 
notice of disagreement was received in January 2002.  A 
Statement of the Case (SOC) was issued in September 2003 and 
the veteran perfected his appeal the following month.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfilment of the statutory 
duty to assist requires that the most recent records be 
obtained and the veteran provided a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Here, the veteran has not been 
afforded a VA examination to determine the current nature and 
extent of his right and left elbow conditions.  See 38 C.F.R. 
§ 3.159(c)(4) (2003). 

Additionally, the veteran must be notified of which portion 
of the information and evidence necessary to substantiate his 
claim for which he is responsible and which evidence it is 
VA's duty to assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED for the following action:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent.  The veteran 
must be specifically informed of which 
portion of the information and evidence 
necessary to substantiate his claim for 
which he is responsible and which 
evidence it is VA's duty to assist him in 
obtaining

2.  The RO should obtain and associate 
with his claims folder the veteran's VA 
treatment records, from April 2002 to the 
present, located at the North 
Florida/South Georgia Gainesville VA 
health system.

3.  The RO should schedule the veteran 
for a VA peripheral nerve and joint 
examinations to determine the current 
nature and extent of the veteran's left 
and right elbow conditions.  Send the 
claims folder for the examiner to review.

4.  The RO should then readjudicate the 
veteran's increased rating claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits and all evidence received 
since September 2003.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



